DETAILED ACTION
This action is made in response to the amendments/remarks field on November, 2021.
This action is made final. Claims 1-20 are pending.  Claims 1, 3, 5, 6, 9, 12, 13, 16, 17, and 18 have been amended. Claims 1, 9, and 16 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but are moot in light of the new grounds of rejection.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5, 6, 9, 12, 13, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (USPPN: 2020/0175416; hereinafter Zhao) in further view of Wang et al. (USPPN: 2012/0072859; hereinafter Wang).
As to claim 1, Zhao teaches A method for configuring a machine learning model (e.g., see Title), the method comprising: 
instantiating a user interface configured to communicate with a machine learning model hosted on and integrated with a collaborative computing platform hosting a plurality of applications, the collaborative computing platform configured to manage execution and processing of uploaded documents for collaboration between one or more users in a distributed system, and retain and modify metadata associated with the uploaded documents (e.g., see Fig. 1, [0001], [0002], [0015]-[0021], [0023], w[0036], [0039] teaching a user interface to communicate with a machine learning model hosted on a platform accessible by a plurality of users (i.e., collaborative), wherein the platform can store one or more applications for access to the data stored and organized by the model training device. The platform further enables a user to create, test, upload, and share machine learning models and datasets that are named/labeled (i.e., modified metadata) and saved); 
receiving, via the user interface, a selection of an uploaded document for input to the machine learning model, wherein the uploaded document is stored on the collaborative computing platform (e.g., see Figs. 4E-4G, 4J, [0021]-[0023]] wherein a use can select a file, including uploaded files, for input to the machine learning model); 
receiving, via an interactive area on the user interface, a selection of content in the uploaded document for input to the machine learning model (e.g., see Figs. 4H, [0023] teaching a selection of content from the selected file for input to the machine learning model); 
receiving, via the interactive area, one or more instructions for applying the selected content to the machine learning model (e.g., see Figs. 4H, 4J, [0023] teaching user input for applying the selected content to the machine learning model); 
communicating, by the user interface to the machine learning model, data indicative of the selected uploaded document, selected content, and instructions (e.g., see Fig. 4J-4P, [0027], [0032], [0034] wherein the input settings received by the interface are communicated to the machine learning model); 
rendering, on the user interface, a first option to enter additional inputs to the machine learning model (e.g., see Fig. 4L, [0065]-[0067] wherein additional settings can be entered to the machine learning model) and a second option to publish the machine learning model (e.g., see Figs. 4A, 4E, 4Q-4S, [0026], [0036] teaching an option to upload and/or publish the machine learning model. It is noted that both the upload and publish options of Zhao writes the newly created or updated content to an accessible data source and are both interpreted as reading upon the claimed “publish” in a manner consistent with [0038] of Applicant’s originally filed specification); 
in response to selection of the first option, receiving, by the user interface, additional inputs to the machine learning model (e.g., see Fig. 7, [0033] teaching receiving additional input to adjust one or more training parameters of the model); and 
in response to selection of the second option: receiving an indication of an uploaded document of the collaborative computing platform to be processed by the machine learning model; and sending an instruction to the machine learning model to apply the machine learning model to the indicated uploaded document (e.g., see [0026] wherein upon uploading (i.e., selection of the second option to publish/share), the user can train the uploaded model (i.e., sending instructions to apply the model) with preexisting datasets stored in the model training device (i.e., indication and application of a file of the collaborative platform to be processed by the model));
wherein the machine learning model is trained using the selected uploaded document, selected content, and instructions (e.g., see [0034] wherein the machine learning model is trained using the selected inputs); and the trained machine learning model is operable to generate outputs based on the indicated uploaded document as input data (e.g., see Figs. 4L-4P wherein the trained model generates outputs based on the indicated file).
While Zhao teaches the collaborative computing platform hosting a plurality of applications, Zhao fails to explicitly teach the document is associated with one of the plurality of applications for creating and editing the document.
However, in the same field of endeavor of interfaces for training machine learning models, Wang teaches the document is associated with one of the plurality of applications for creating and editing the document (e.g., see Figs. 12-15, [0119], [0123], [0208], [0209] teaching the document being associated with a plurality of applications for creating and editing the document). Accordingly, it would have been obvious to modify Zhao in view of Wang to improve the accuracy of the training by increasing the sources of documents from which the system can learn (e.g., see [0208] of Wang).

As to claim 3, the rejection of claim 1 is incorporated. Zhao further teaches wherein the uploaded document contain text (e.g., see Figs. 4C, 4H, [0023], [0035] wherein the files include documents containing text).  

As to claim 5, the rejection of claim 1 is incorporated. Zhao further teaches wherein publishing the machine learning model comprises applying the machine learning model to uploaded documents that are stored in selected directories and uploaded documents that are added to the selected directories (e.g., see Figs. 4A, 4E, 4Q-4S, [0018], [0023], [0026], [0036] teaching an option to upload and/or publish the machine learning model, such that the uploaded/published models are accessible to be used by files that are stored/added to a database).  

As to claim 6, the rejection of claim 1 is incorporated. Zhao further teaches further comprising: rendering, on the user interface, a third option to test the machine learning model; and in response to selection of the third option, sending an instruction to apply the machine learning model to selected uploaded documents (e.g., see Figs. 4B-4D, [0030]-[0031] wherein a user interface element includes testing the model and selection thereof tests the machine model).  

As to claims 9, 12, and 13, the claims are directed to the computing device and further comprises a processor and memory (e.g., see Fig. 2A) implementing the method of claims 1, 5, and 6 and are similarly rejected.

As to claims 16, 17, and 19, the claims are directed to the non-transitory medium implementing the method of claims 1, 6, and 5 and are similarly rejected.


Claims 2, 4, 7, 8, 10, 11, 14, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Wang, as applied above, and in further view of Foley et al. (USPPN: 2019/0392257; hereinafter Foley).
As to claim 2, the rejection of claim 1 is incorporated. Zhao fails to explicitly teach wherein the machine learning model implements a machine teaching paradigm.  
However, in the same field of endeavor for user interfaces for machine learning, Foley teaches wherein the machine learning model implements a machine teaching paradigm (e.g., see [0028] teaching the data is used to the model). Accordingly, it would have been obvious to modify Zhao in view of Foley in order allow for the creation/development of machine learning training data that reflects the complex assessments and discernments made by a human user interacting with a natural language learning model to develop comparable levels of data discernment and analysis (e.g., see [0004] of Foley).

As to claim 4, the rejection of claim 1 is incorporated. While Zhao teaches providing text input from a document, Zhao fails to explicitly teach wherein the interactive area is configured to allow a user to highlight selected text as input to the machine learning model and define explanations for how to apply the selected text.  
However, in the same field of endeavor for user interfaces for machine learning, Foley teaches wherein the interactive area is configured to allow a user to highlight selected text as input to the machine learning model and define explanations for how to apply the selected text (e.g., see [0030], [0075] teaching a user can highlight selected text as input to the model and otherwise provide an indication of its importance to a particular aspect).  Accordingly, it would have been obvious to modify Zhao-Wang in view of Foley in order allow for the creation/development of machine learning training data that reflects the complex assessments and discernments made by a human user interacting with a natural language learning model to develop comparable levels of data discernment and analysis (e.g., see [0004] of Foley).

As to claim 7, the rejection of claim 1 is incorporated. Zhao fails to teach rendering, on the user interface, a confidence level for the machine learning model.  
However, in the same field of endeavor for user interfaces for machine learning, Foley teaches rendering, on the user interface, a confidence level for the machine learning model (e.g., see [0032], [0033], [0081] teaching outputting a confidence level for the machine learning model). Accordingly, it would have been obvious to modify Zhao-Wang in view of Foley in order allow for the creation/development of machine learning training data that reflects the complex assessments and discernments made by a human user interacting with a natural language learning model to develop comparable levels of data discernment and analysis (e.g., see [0004] of Foley).

As to claim 8, the rejection of claim 1 is incorporated. Zhao fails to teach wherein the interactive area is configured to allow a user to enter corrections to previously entered input to the machine learning model.
However, in the same field of endeavor for user interfaces for machine learning, Foley teaches wherein the interactive area is configured to allow a user to enter corrections to previously entered input to the machine learning model (e.g., see [0081] wherein a user can correct or make changes to their selection). Accordingly, it would have been obvious to modify Zhao-Wang in view of Foley in order allow for the creation/development of machine learning training data that reflects the complex assessments and discernments made by a human user interacting with a natural language learning model to develop comparable levels of data discernment and analysis (e.g., see [0004] of Foley).

As to claims 10, 11, and 14-15, the claims are directed to the computing device and further comprises a processor and memory (e.g., see Fig. 2A) implementing the method of claims 2, 4, 7, and 8 and are similarly rejected.

As to claims 18 and 20, the claims are directed to the non-transitory medium implementing the method of claims 4 and 8 and are similarly rejected.

Relevant Art not Cited
	As a courtesy, the following references have been found and are deemed relevant to Applicant’s disclosure.  Applicant is encouraged to review the references prior to filing their amendments/remarks:
Biswas et al. (USPPN: 2019/0102098): configurable machine learning system through graphical user interfaces
Maclean et al. (USPPN: 2020/0050329): user interface based variable machine modeling
Aminzadeh et al. (USPPN: 2016/0055426): customizable machine learning models


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179